Citation Nr: 0808085	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  99-18 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1976 to April 
1979.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the benefits sought on 
appeal.  The veteran's case is currently advanced on the 
docket.
 
In January 2006 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.  The Board notes that in compliance 
with the January 2006 remand, in August 2007 a statement of 
the case was issued on the issue of service connection for 
PTSD.  A Form 9 was not subsequently submitted by the 
veteran, but the Board liberally construes an August 2007 
correspondence as the substantive appeal in this regard.  
Accordingly, the issue of entitlement to service connection 
is currently before the Board and will be addressed by this 
decision.


FINDINGS OF FACT

1.  The veteran's schizophrenia was incurred in service and 
has been causally related to service.

2. The evidence does not show a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for schizophrenia 
have been met.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2007).

2.  The criteria for service connection for PTSD have not 
been met.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Schizophrenia
To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Additionally, certain diseases, chronic in nature, may be 
presumed to have been incurred in service, if the evidence 
shows that the disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of the disease 
during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307(a), 3.309(a).  Psychoses have been identified as a 
chronic disease subject to presumptive service connection 
under 38 C.F.R. § 3.309(a).  

Here, the evidence shows that applying the benefit of the 
doubt, the veteran is entitled to service connection on a 
direct basis, and as such, a discussion of presumptive 
service connection is not warranted.  The preponderance of 
the evidence supports that the veteran's schizophrenia is 
directly related to service.  The veteran has a current 
diagnosis of schizophrenia, most recently documented in a 
June 2005 VA treatment note.  While the veteran's service 
medical records from his period of active duty from April 
1976 to April 1979 are negative for psychiatric treatment or 
complaints, there is nonetheless evidence supporting the in-
service incurrence of his current schizophrenia.  In April 
1999 the veteran provided a vivid report of the history of 
his psychiatric symptoms in a VA treatment note, describing 
that during service he frequently felt paranoid about others 
talking about him in the mess hall.  He stated that on two 
occasions he tried to kill himself, once by drinking too much 
and another time by putting a gun to his head.  The veteran 
is credible and competent to report this symptomatology.  
Subsequently, in a November 2001 VA treatment record, the 
veteran was diagnosed with schizophrenia and the examining 
physician stated, "[m]ilitary stressors described that 
occurred during service (1976-79) appear to have been 
stressful but non-traumatic events that may have potentiated 
an [sic] umderlying psychotic process that was just 
beginning.

 In April 2002 Kevin Brailey, Ph.D., a VA staff psychologist, 
submitted a report stating, "given the chronic nature of his 
symptoms, it is at least as likely as not that these 
schizophrenic symptoms first began to manifest themselves 
during his military service."  In March 2004 Dr. Brailey 
again submitted this opinion in a somewhat lengthier report, 
accompanied by the signature of Herman Colomb, M.D., a 
psychiatrist.  Dr. Brailey and Dr. Colomb added, "We urge 
that his military medical records be examined for any signs 
that might indicate an early manifestation of 
schizophrenia."  In June 2005 Dr. Brailey submitted his 
positive nexus opinion once again.

Based on these positive nexus opinions, the Board finds that 
the veteran's current schizophrenia was incurred in service 
and is related to service.  The only nexus opinion to the 
contrary is that of a September 2004 VA examiner who found 
the veteran does not currently have schizophrenia, and that 
the claims file contains no evidence of schizophrenia 
emerging prior to the 1990s.  While the September 2004 VA 
examination report is persuasive, it must be considered and 
balanced with the positive nexus opinions to the contrary and 
the other evidence of record.  Also, the VA examiner concedes 
the possibility that the veteran's schizophrenia was masked 
by his substance abuse problems prior to 1990.  Moreover, the 
medical record as a whole shows that Dr. Brailey has been 
treating the veteran for a number of years at the VAMC in New 
Orleans, and as such, his opinion of the veteran's condition 
carries great probative weight.  For all of these reasons, 
service connection is warranted for the veteran's 
schizophrenia.



Service Connection for PTSD
The veteran contends he has PTSD as the result of events from 
service.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  
	
Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

Here, the medical evidence does not show the veteran has a 
current diagnosis of PTSD.  In the June 2005, March 2004, and 
April 2002 reports of Dr. Brailey and Dr. Colomb, it is 
stated, "Mr. [redacted] was diagnosed with 
posttraumatic stress disorder (PTSD) and major depressive 
disorder on 1/9/01. Prior to that time, he had been diagnosed 
with schizophrenia. Given his current symptomatology, it 
appears that schizophrenia is the superior diagnosis for Mr. 
[redacted]."  The reports go on to describe the veteran's 
schizophrenic symptoms, and the implications of the disorder 
on his life.  Moreover, the September 2004 VA examiner found 
the veteran does not currently have PTSD, stating, "I would 
also agree with the psychologist that PTSD is not a major 
issue at this time. Actually, there was no evidence obtained 
in the current exam that would support such a diagnosis."  
In addition, the most current VAMC treatment notes of record 
identify the veteran's current diagnosis as only 
schizophrenia.  While the Board is cognizant that the file 
contains medical records showing diagnoses of and treatment 
for PTSD primarily in 2001, even those records are somewhat 
nebulous.  A January 2001 VA treatment note states, "[t]he 
boundary between the PTSD type sx and the schizoaffective sx 
is murky."  Another treatment note from January 2001 states, 
"his PTSD sx's/complaints may either be suspect or better 
accounted for by a psychotic disorder."

As the current medical evidence does not show a current 
diagnosis of PTSD and there is no current evidence to the 
contrary, further discussion of the veteran's stressors and a 
nexus to service is not warranted and the veteran's claim 
must be denied.  In reaching this decision the Board 
considered the veteran's arguments in support of his 
assertion that he has PTSD related to service.  The veteran, 
as a lay person untrained in the field of medicine, is not 
competent to offer an opinion on the matter of whether he 
currently has a diagnosis of PTSD.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). These arguments do not 
provide a factual predicate upon which compensation may be 
granted.

Alternatively, certain diseases, chronic in nature, may be 
presumed to have been incurred in service, if the evidence 
shows that the disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of the disease 
during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307(a), 3.309(a).  Psychoses have been identified as such a 
chronic disease subject to presumptive service connection.  
38 C.F.R. § 3.309 (2007).  However, the file does not show a 
diagnosis of, or any reference to PTSD from within one year 
from separation from service.  Accordingly, the presumption 
for service connection for chronic diseases does not apply.
For all of these reasons, the veteran's claim for service 
connection for PTSD is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
June 2001, May 2002, March 2004, February 2006, and March 
2006 provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The letter of February 2006 specifically informed the veteran 
that he should submit any additional evidence that he had in 
his possession.  The letter of March 2006 provided the 
appellant with information concerning the evaluation and 
effective date that could be assigned should service 
connection be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  The veteran was 
afforded a VA examination in September 2004.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  



ORDER

Service connection for schizophrenia is granted.

Service connection for PTSD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


